Freestone Resources, Inc. Pro-Forma Consolidated Balance Sheets As of September 30, 2009 and June 30, 2009 (Unaudited) (Audited) September 30, 2009 June 30, 2009 Assets Current Assets: Cash $ $ Accounts receivable Note receivable - - Deposits and other assets - Total Current Assets Fixed assets, net Other assets Investment in Bleeding Rock - Licenses Intangible Asset Goodwill Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable – related party Note payable to bank Total Current Liabilities Long-term Liabilities: Assetretirement obligations Total Liabilities Stockholders’ Equity (Deficit): Common stock, $.001 par value, 100,000,000 shares authorized, 66,718,994 and 35,115,260 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ Freestone Resources, Inc. Pro-Forma Consolidated Statements of Operations For the Three Months Ended September 30, 2009 and 2008 (Unaudited) Three Months Ended Sept 30, Three Months Ended Sept 30, Oil and gas revenues resulting from research activities $ $ Total revenue resulting from research activities Operating expenses: Cost of revenue - Lease operating costs Depreciation and depletion Impairment expense - General and administrative Total operating expenses Operatingincome (loss) ) ) Other income (expense): Interest income (expense) ) ) Other income (expense) ) - Total other income (expense) ) ) Net income (loss) $ ) $ ) Basic and diluted income (loss) per share $ $ Weighted average shares outstanding: Basic and diluted
